Citation Nr: 0611679	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  05-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1947 rating decision that awarded a 40 percent 
disability rating for residuals of second and third degree 
burns on the legs, right arm and right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Hartford, 
Connecticut, in which the RO determined that there was no 
clear and unmistakable error (CUE) in the August 1947 rating 
decision which awarded a 40 percent disability rating for 
residuals of second and third degree burns on the legs, right 
arm and right hand.

The Board also notes that the veteran perfected an appeal as 
to the issue of entitlement to a disability rating in excess 
of 40 percent for residuals of second and third degree burns 
of the right leg, left leg, right arm and right hand.  In a 
February 2005 rating decision, the RO increased the veteran's 
disability rating and in February 2005, the veteran filed a 
form with the RO indicating that he had reviewed the recent 
VA decision and the action satisfied his appeal concerning 
his increased rating claim.  The document is signed and dated 
in the veteran's handwriting, therefore, that issue is not 
currently before the Board, and the appeal is limited to the 
issue on the title page. 

In March 2006, the veteran submitted a motion to advance his 
case on the docket.   For good cause shown, the motion for 
advancement on the docket was granted.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).
 

FINDING OF FACT

An unappealed August 1947 RO decision assigned a 40 percent 
rating for residuals of second and third degree burns on the 
legs, right arm and right hand.  Such RO decision was 
reasonably supported by the evidence then of record and 
prevailing legal authority, and the decision was not 
undebatably erroneous.





CONCLUSION OF LAW

There was no CUE in the August 1947 RO decision that assigned 
a 40 percent rating for residuals of second and third degree 
burns on the legs, right arm and right hand and that decision 
is final.  38 C.F.R. §§ 3.104(a), 3.105(a) (2005); Russell v. 
Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. 
App. 242 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.



Analysis

The veteran's service medical records indicate that he 
sustained multiple burns on his body on June 30, 1944 after a 
can of gasoline ignited and set his clothes on fire while on 
duty in an organization kitchen.  Upon initial evaluation at 
an aid station, he was assessed as having third degree burns 
on both legs, his right forearm and left hand.  That same 
day, he was transferred to a military hospital where the 
assessment was extensive second degree burns involving both 
thighs and upper thirds of the legs, right forearm and hand.  
He was subsequently hospitalized at various military 
facilities for an extended period of time.  Throughout his 
period of hospitalization it was consistently reported by 
medical personnel that his burns were second degree and 
involved his thighs, upper one-third of his leg, his right 
forearm and right hand.  Prior to his discharge from 
hospitalization, a clinical record dated in October 1944, 
showed that his burns were well-healed, and the new skin was 
dry and thickened.  There was excessive scar tissue in the 
left popliteal region and slight cicatricial contracture of 
the left knee, which was tender to pressure.  There was also 
swelling of the soft tissue surrounding the burns, 
particularly marked around the knee.  The diagnosis was 
severe, second degree burns on the exterior of both thighs, 
upper third legs, forearm, and right hand.  

In June 1947, the veteran underwent a VA medical examination.  
It was noted by the examiner that medical records were not 
available for review.  The veteran complained of numbness and 
fatigue in both legs and stated that his legs and arms were 
sensitive to clothing posteriorly.   

On evaluation of the veteran's legs, the examination revealed 
the presence of well-healed, moderately firm scars, 
representing residuals of third degree burns over the 
posterior and medial aspect of both thighs and upper one-
fourth of the lower legs.  An extension of scar tissue was 
also noted over the medial aspects of the posterior popliteal 
fossae.  There was a moderate degree of contraction of the 
scar tissue and moderate sensitivity on palpation.  When he 
stood only a mild degree of flexion was noted at the knee 
joints.  This was due to a painful pulling sensation on full 
extension.  The total area of involvement of the legs was 175 
square inches.  

In terms of the veteran's right arm and hand, there was a 
well-healed, diffuse, mildly tender, pigmented (brown) scar 
involving the entire surface of the right forearm.  There 
were multiple areas of moderate thickening of the scar 
tissue, representing areas of former third degree burns.  The 
areas were mildly contracted.  There were several small well-
healed, non-contracted scars on the dorsum of the right hand 
averaging 1 to 1 1/2 centimeters in diameter.  The total area 
of involvement of the scar tissue was 30 square inches.  

The diagnosis was residuals of third degree and second degree 
burns on both legs, the right arm and the right hand, 
totaling 205 square inches with partial contracture of scars 
on the legs resulting in mild degree of subjective constant 
flexion of the knees with pain on full extension, and 
moderate sensitivity of all areas of scarring, symptomatic.  

Based on the examination above, in August 1947, the RO 
awarded the veteran a disability rating of 40 percent, 
effective the day following discharge from service, on the 
basis that the affected areas exceeded one square foot.  Such 
rating was the maximum schedular rating permitted under that 
code.  The veteran was advised of this rating and that he had 
the right to appeal within one year.  No appeal was received.  

In December 2000, the veteran's accredited representative, 
submitted a statement arguing that CUE had been committed in 
the August 1947 rating decision.  

Foremost, the representative argued that the RO erred by not 
awarding separate disability ratings for each of the 
veteran's extremities affected by the second and third degree 
burns under 38 C.F.R. § 4.118.  He explained that during the 
veteran's August 1947 examination, the examiner found that 
the veteran's burns covered a total area of 205 square inches 
on his right arm and hand and 175 square inches on both of 
his legs.  

The veteran's representative further asserted that the RO 
failed to apply Note (2) of Diagnostic Code 7801, which 
states, "Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined."  

Lastly, the veteran's representative contended that the 
bilateral factor, currently set forth in 38 C.F.R. § 4.26, 
was not considered in the August 1947 rating decision.

The August 1947 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(d) (West 2002).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 
5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2005); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requests that the August 1947 rating 
decision be revised on the basis of CUE.  For the reasons set 
forth below, the appeal is denied.

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator, rather than a disagreement on how the 
facts were interpreted, or that the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable, and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision contained clear and unmistakable error must be based 
on the record and law that existed at the time the decision 
was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993), en banc review denied (Feb. 3, 1994) 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be dismissed.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  If the veteran raises a 
valid claim of clear and unmistakable error, the question of 
whether a given decision was clearly and unmistakably 
erroneous is to be determined based on the facts of the case.  
See Rivers v. Gober, 10 Vet. App. 469 (1997).  Only the 
evidence of record when the challenged decision was issued 
can be considered in determining whether the decision was 
clearly and unmistakably erroneous.  Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001).

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the August 1947 
rating decision.  At the time of the August 1947 rating 
decision, the veteran's disability was evaluated under VA's 
SCHEDULE FOR RATING DISABILITIES, 1945 Edition, Disability 
Ratings, The Skin, Diagnostic Code 7801.  The schedule 
provided the following guidelines for evaluating skin 
disabilities:

A 10 percent disability evaluation is 
warranted for third degree burns or 
scars involving an area or areas 
exceeding 6 square inches.  A 20 
percent disability evaluation is 
warranted for third degree burns or 
scars involving an area or areas 
exceeding 12 square inches.  A 30 
percent disability evaluation is 
warranted for third degree burns or 
scars involving an area or areas 
exceeding one-half square foot.  A 40 
percent evaluation is warranted for 
third degree burns or scars involving 
an area or areas exceeding one square 
foot.  

Note 1 following the code, stated that 
actual third degree residual 
involvement was required to the above 
extent.  VA SCHEDULE FOR RATING DISABILITIES, 
1945 Edition, Disability Ratings, The 
Skin, Diagnostic Code 7801 (1947).

The evidence of record at the time of the August 1947 rating 
decision included the veteran's service medical records and a 
June 1947 VA examination report.  At the outset, the Board 
notes that although the VA examiner's findings referred to 
third degree burn residuals, thus leading to the selection by 
the RO of Diagnostic Code 7801, a careful review of the 
service medical records suggests that the burns, albeit 
severe, were actually second degree.  Only when the veteran 
was initially seen at an aid station was the assessment of 
third degree burns made.  All other references by medical 
personnel during the veteran's extensive period of 
hospitalization in various facilities were to second degree 
burns.  These medical personnel, who provided care at the 
time of the burn injury and thereafter, were clearly in the 
best position to make such assessment.  Moreover, the VA 
examiner in 1947 noted that he did not have any medical 
records to review.  Nonetheless it is clear that the veteran 
did sustain severe burns, involving an extensive area of the 
body, on the legs, right arm and right hand, totaling an area 
of 205 square inches.  The RO selected Diagnostic Code 7801 
relying on the assessment by the VA examiner, and such is not 
shown to be clearly and unmistakably erroneous.

On July 6, 1950, extension 7 was added to the 1945 SCHEDULE FOR 
RATING DISABILITIES.  The extension provided an additional note 
to Diagnostic Code 7801, which stated that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  VA's 1945 SCHEDULE FOR RATING 
DISABILITIES, Second Edition, Public Law 73-2, extension no. 7, 
Para. 26 (July 6, 1950).   

As stated above, the determination of whether a decision 
contained clear and unmistakable error must be based on the 
record and law that existed at the time the decision was 
rendered.  As noted, extension 7, which allows for separate 
ratings for burn scars on widely separated areas was not 
incorporated into the 1945 VA SCHEDULE FOR RATING DISABILITIES 
until 1950, approximately 3 years after the August 1947 
decision was rendered.  It appears likely to the Board that 
such extension was added in order to ensure that veterans 
with burn scars on widely separated areas, as in the instant 
case, be adequately compensated.  However, the RO correctly 
applied the law that existed in 1947, that is, assignment of 
a 40 percent rating for area or areas, exceeding one square 
foot.  There is no showing that the correct facts, as they 
were known at the time, were unavailable to the adjudicator 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Damrel, 242, 245 (1994).

The 1947 examination specifically showed that the veteran's 
burns on his legs covered an area of 175 square inches and 
the burns on his right arm and hand covered an area of 30 
square inches which totaled 205 square inches, not 205 square 
inches on his right arm and hand and 175 square inches on 
both of his legs, as mistakenly reported by the 
representative.  The examination at that time was stated to 
reveal residuals of second and third degree burns which 
exceeded an area of one square foot.  Even if the veteran and 
his representative were correct in their interpretation of 
the medical evidence, it cannot be stated that the VA 
examination of June 1947, upon which the RO relied in 1947, 
undebatably showed a condition warranting an increased 
evaluation at that time.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  

Lastly, in regards to the bilateral factor argument, the 
Board notes that then, as now, application of the bilateral 
factor required the combination of ratings of separately 
rated disabilities, which was not the case at the time of the 
1947 rating decision, when a single rating of 40 percent was 
assigned for multiple areas of burn scar involvement.  
Moreover, Diagnostic Code 7801, as it was written in 1947, 
did not specifically instruct the rater to apply the 
bilateral factor when rating a skin disability.  Therefore, 
the RO's failure to apply the bilateral factor in the August 
1947 rating decision does not constitute CUE.  

In short, the Board concludes that the August 1947 rating 
decision was based on the correct facts as they were known at 
the time and a correct application of statutory and 
regulatory provisions extant at the time.  There was not the 
kind of error of fact or law which would compel a conclusion 
that the result would have been manifestly different but for 
the alleged error, and there is no basis upon which to find 
CUE in the 1947 decision.  The veteran's appeal, therefore, 
is denied.


ORDER

The claim that there was CUE in the August 1947 rating 
decision that awarded a 40 percent disability rating for 
residuals of second and third degree burns on the legs, right 
arm and right hand is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


